 1   RANDON M. TESSER (SBN 168476)
           (brandon@tessergrossman.com)
 2   BRIAN M. GROSSMAN (SBN 166681)
           (brian@tessergrossman.com)
 3   TESSER | GROSSMAN LLP
     11990 San Vicente Blvd., Ste. 300
 4   Los Angeles, California 90049
     Telephone: (310) 207-4558
 5   Facsimile: (424) 256-2689
 6   Attorneys for Plaintiff
     ELOHIM EPF USA, INC.
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
11   ELOHIM EPF USA, INC., a              ) Case No. 2:16-cv-07796-TJH-MRWx
     California Corporation,              )
12                                        ) JUDGMENT [151]
                          Plaintiff,      )
13                    vs.                 )
                                          ) Complaint Filed: October 20, 2016
14   TWITTERLAND, INC., a California      )
     Corporation d/b/a CAFÉ BLISS; JOON )
15   YI, an individual; KOIN ENTERPRISES, )
     INC., a California Corporation d/b/a )
16   OCTAVE 18; SOOHEUM HAN, an           )
     individual; GO GOO RYEO              )
17   RESTAURANT, INC., a California       )
     Corporation d/b/a CLUB ZEUS;         )
18   STELLA S. JUN, an individual; MH & )
     MK ENTERTAINMENT, INC., a            )
19   California Corporation d/b/a         )
     CHERBOURG; MYUNG HO LEE, an )
20   individual; WOON SOOK CHUNG, an )
     individual d/b/a SENSE RESTAURANT; )
21   SAN CHUN, INC. a California          )
     Corporation d/b/a GO HYANG SAN       )
22   CHUN; MOON PARK YONG, an             )
     individual; KONEOUSA, INC., a        )
23   California Corporation d/b/a STAR    )
     KARAOKE; ERICA J. KANG, an           )
24   individual; IWAN, INC., a California )
     Corporation d/b/a ASTRO KARAOKE; )
25   SANAE MARUYAMA, an individual; )
     SUGAR K ENTERTAINMENT, INC., a )
26   California Corporation d/b/a SUGAR   )
     ENTERTAINMENT; SMITH HO              )
27   KANG, an individual; ZILLER          )
     ENTERPRISES, INC., a California      )
28   Corporation d/b/a ZILLER KARAOKE; )
     BYUNGGON SEO, an individual; JIA )
                                        -1-
                                     JUDGMENT
 1   ZEN, INC., a California Corporation    )
     d/b/a SIMPLE KARAOKE; DONG SOO )
 2   CHO, an individual; and DOES 1 through )
     20, inclusive                          )
 3                     Defendants.          )
                                            )
 4                                          )
                                            )
 5                                          )
 6          Having reviewed the ex parte application of Plaintiff ELOHIM EPF USA, INC.
 7   (“Plaintiff”), the evidence presented before and at the time of the hearing, if any, and
 8   finding good cause therefore, the Court orders:
 9          JUDGMENT is hereby entered pursuant to the Stipulation for Entry of
10   Judgment against Defendant WOON SOOK CHUNG d/b/a SENSE RESTAURANT
11   (“Defendant”), as follows:
12          In the total amount of: $ 31,958.00 plus judgment interest at the rate of 10% per
13   annum and post-judgment fees and costs to be awarded by separate motion.
14
15   IT IS SO ORDERED.
16
17   Dated: January 25, 2019                 By:
                                                    The Honorable Terry J. Hatter, Jr.
18                                                  United States District Judge
19
20
21
22
23
24
25
26
27
28

                                              -2-
                                           JUDGMENT
